                                                                                                       E-FILED
                                                                      Friday, 05 February, 2021 01:25:08 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JANE DOE,                                                 )
                                                          )
                       Plaintiff,                         )
                                                          )      Case No. 20-CV-3039
         vs.                                              )
                                                          )
BEATRICE CALHOUN, et al.,                                 )
                                                          )
                       Defendants.                        )

   PLAINTIFF’S UNOPPOSED MOTION TO WITHDRAW AND STAY DISCOVERY

  Plaintiff, through counsel, Meyer & Kiss, LLC, respectfully requests this Honorable Court to

enter an Order allowing her counsel to withdraw from representation and to stay the discovery

process which is already underway. In support thereof, Plaintiff states as follows:

         1.     This case was filed on February 10, 2020. Because of the allegations contained in

the complaint, Plaintiff was allowed to proceed as a Jane Doe.

         2.     A discovery plan was proposed to the Court by the parties and adopted on May

15, 2020. (Dkt. 23).

         3.     The attorney-client relationship between Plaintiff and undersigned counsel has

deteriorated.

         4.     Plaintiff’s counsel had discussed this motion with Plaintiff and advised her that he

is filing it.

         5.     Regrettably, the differences between Plaintiff and counsel are irreconcilable and

render it impossible for counsel to continue representing Plaintiff in a manner consistent with his

obligations under the Rules of Professional Conduct.

         6.     The rupture in the attorney-client relationship has interrupted the work necessary
                                                  1
to comply with Plaintiff’s discovery obligations. The parties have completed the majority of

written discovery and are in the process of scheduling depositions. There is a pending discovery

dispute regarding some of Plaintiff’s interrogatory answers and some of the Defendants’

discovery production.

        7.     If this Court were to allow Plaintiff’s counsel to withdraw, Plaintiff would also

request that the current discovery plan for the parties be stayed until Plaintiff is able to secure

new counsel.

        8.     Plaintiff’s counsel will mail a copy of this file-stamped motion to Plaintiff.

Undersigned counsel will also ensure that the Court’s ruling on this motion is also sent to

Plaintiff.

        9.     Plaintiff’s counsel has also discussed this development with counsel for the

Defendants. Counsel does not object to this motion.

        WHEREFORE, Plaintiff respectfully requests this Court allow undersigned counsel and

his partner, Daniel P. Kiss, of Meyer & Kiss, LLC, to withdraw from representation of Plaintiff

and stay discovery, especially the time for Plaintiff to respond to the requests to admit, for all

parties until Plaintiff can retain new counsel.

                                                       Respectfully submitted,

                                                       /s/ Louis J. Meyer
                                                       Louis J. Meyer
                                                       One of Plaintiff’s Attorneys

Louis J. Meyer
Daniel P. Kiss
MEYER & KISS, LLC
311 West Stratford Drive
Peoria, Illinois 61614
(309)713-3751
louismeyer@meyerkiss.com
                                                   2
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on February 5, 2021, a copy of the forgoing
motion was served upon the attorneys for the parties through the Court’s electronic filing system,
and that a hard copy was mailed to Plaintiff at her last known address.


                                                    /s/ Louis J. Meyer
                                                    Louis J. Meyer
                                                    One of Plaintiff’s Attorneys




                                                3
